Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	Claims 11-12, 14-15, 17-20, 24-25, and 27-32 are all the pending claims.
2.	Claims 13, 16 and 26 are cancelled, Claims 11-12, 14-15, 24-25 and 27-30 are amended, and new Claims 31-32 are added in the Reply of 12/21/2020.
3.	The amendment filed on 12/21/2020 is considered non-compliant because it fails to meet the requirements of 37 CFR § 1.121, as amended on June 30, 2003 (see 68 Fed. Reg. 38611, Jun. 30, 2003).  Applicants have amended Claims 27-30 to clarify the claim dependency without introducing the proper status of the claims as being currently amended. Accordingly, the status identifiers in the claim set of 12/21/2020 should indicate those claims being currently amended. However, in order to advance prosecution, rather than mailing a Notice of Non-Compliant Amendment, the examiner has entered the claim set of 12/21/2020 and amended the status identifiers for Claims 27-30 by way of Examiner’s amendment under 37 CFR 121.
4.	Claim 24 is withdrawn. Claims 11-12, 14-15, 17-20, 25, and 27-32 are all the pending claims under examination.
5.	Applicants amendments to the claims raise new grounds for objection and rejection. This Office Action is final.

Withdrawal of Objections
Claim Objections
6.	The objection to Claim 26 is withdrawn and moot for the canceled claim.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
7.	The rejection of Claims 11-20 and 25-30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is moot for the canceled claims and withdrawn for the pending claims.
a) The rejection of Claims 11-15, 17-20 and 25-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, is withdrawn in view of Applicants amendment of Claim 11 to incorporate the subject matter, inter alia, of canceled Claim 16.

b) The rejection of Claims 11-19 and 25-30 for the recitation “a cell surface anchoring protein” is withdrawn in view of Applicants amendment to recite that cell surface anchoring protein is a yeast or filamentous fungus cell surface anchoring protein.

c) The rejection of Claims 11-20 and 25-30 for the recitation “capable of binding” is withdrawn in view of Applicants amendment to recite a yeast or filamentous fungus cell surface anchoring protein fused to a moiety that binds to an immunoglobulin heavy chain Fc domain.
controlled by a (first or second) regulatable promoter.

e) The rejection of Claims 11-20 and 25-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements is withdrawn in view of Applicants amendments to recite wherein expression of the heavy of and light chains of the immunoglobulins are each controlled by a second regulatable promoter.

f) The rejection of Claims 11-20 and 25-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps is withdrawn. Claim 13 has been cancelled, and Claims 12, 14, and 15 have been amended to replace the term "synthetic" with the term "recombinant".

g) The rejection of Claim 25 in lacking antecedent basis for the limitation "the binding moiety" is withdrawn in view of Applicants amending the claim to replace “binding moiety” with “capture moiety.”

h) The rejection of Claims 26-30 in depending from canceled Claim 1 is withdrawn. Pending claims 27-30 have been amended to depend from Claim 11.
Withdrawal of Rejections
Claim Rejections - 35 USC § 103
8.	The rejection of Claims 11-20 and 25 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fandl et al (WO 02/057423; filed 1/16/01; cited in the IDS of 1/11/19) is withdrawn.
	Applicants detailed comparison of the working Examples corresponding to the instant claims in the instant specification and the Fandl reference are acknowledged and found persuasive. Further, Fandl does not teach or suggest replacing the Asp residue in the Fc domain with “any other amino acid” in order avoid the N-glycosylation at position 297 in the yeast/filamentous fungi immunoglobulin expression system of the instant claims. Even further and as set forth below in the new grounds for rejection, the steps for making a recombinant antibody from the yeast/filamentous fungi immunoglobulin expression system by Fandl’s method or the instant claimed method, would need to be different where the position Asp297 amino acid has been changed at least according to Applicants own teachings in the specification.

Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	The rejection of Claims 11-12, 14-15, 17-20, and 25 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8877686 (IDS 1/11/19) is mainatined.
	Applicants allege the '686 patent does not recite, suggest, or claim using regulatable promoters to separately express the capture moiety and the heavy and light chains of the immunoglobulin. The '686 patent does not recite, suggest, or claim the currently claimed embodiment in which neither the heavy chain nor the light chain is fused to a surface anchor protein or a moiety that enables capture of the immunoglobulin by the capture moiety.
	Response to Arguments
The Examiner acknowledges Applicant’s comments and submits that the examination of each application is an independent and separate, fact- based inquiry on the merits. The determination for USPN 8877686 is accorded full faith and credit (MPEP 703). In the instant case, however, the current examiner's knowledge of other prior art and the case law, Applicants statements and admissions of record, and the prior art made of record in IDS filings (MPEP 703) distinguish this application from the USPN 8877686. 
a) the method of ‘686 patent would necessarily be enabled and would operate by the use of regulatable promoters absent a showing to the contrary by Applicants. The ‘686’ reference teaches regulatable promoters adapted for use in mammalian, insect, and plant cells. The claim steps in (a) and (b) of Claim 1 necessarily require expression of elements that are separate given that the host cell is already expressing a capture moiety in step (a) prior to the transformation step (b) with elements (i) and (ii), each of which are nucleic acids and are required to be expressed by the same host cell as that already expressing the capture moiety. It is not understood how the capture moiety can be induced for expression by the same promoter as that for each of the nucleic acids encoding the light and heavy chains.
b) the instant amended claims do not exclude the region in the Fc domain of the heavy chain that can be recognized by the capture moiety. For example, if the capture moiety is any one of protein A, A ZZ G or L and the Fc domain comprises in a fusion manner the region binding to those proteins, then the claim limitation have been met. Nothing in the instant claims requires the Fc domain be mutated in any way to delete the recognition region in the Fc for any one of protein A, A ZZ G or L.
	c) the specification of the ‘686 reference teaches the following as regards the position for Asp297:

    PNG
    media_image1.png
    363
    1113
    media_image1.png
    Greyscale

	The rejection is maintained.

10.	The rejection of Claims 11-12, 14-15, 17-20, and 25 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9260712 is maintained. 
	Applicants allege the reference is drawn to method of producing yeast host cells that produce immunoglobulins having VH domains, that are fused to Fc domains, and VL domain that are fused to constant regions, and having antigen binding sites with binding specificity for antigens of interest, wherein N-glycans produced by the host cells comprise the structure Man5GlcNAc2 (an N-glycan produced in mammalian or human cells; See U.S. Patent No. 7,029,872; cited in IDS). As such, the yeast cells of the claims, which naturally do not produce glycoproteins comprising N-glycans having a hybrid MansGlcNac2 structure, have been genetically engineered to produce glycoproteins that do have N-glycans comprising the hybrid Man5GlcNac2 structure (See U.S. Patent No. 7,029,872; cited in IDS) and the heavy chains produced in such cells would be expected to comprise such N-glycans attached to the asparagine at position 297.
	Response to Arguments
Applicants rely on Attorney arguments which are not substantiated by extrinsic evidence showing that the heavy chains produced in such cells would be expected to comprise such N-glycans (i.e., the structure Man5GlcNAc2) attached to the asparagine at position 297. MPEP 716.01 and 2145 (The arguments of counsel cannot take the place of evidence in the record. In re  Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)).
	The specification of the ‘872 reference teaches the following as regards mutating the position for Asp297:

    PNG
    media_image2.png
    265
    1118
    media_image2.png
    Greyscale

	The rejection is maintained.

11.	The rejection of Claims 11-12, 14-15, 17-20, and 25 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8067339 is maintained. 
	Applicants allege are drawn to a method of producing yeast host cells that produce immunoglobulins having VH domains, that are fused to Fc domains, and VL domain that are fused to constant regions, and having antigen binding sites with binding specificity for antigens of interest, wherein the nucleic acid molecule encoding the capture moiety is operably linked to the GUT promoter and the nucleic acid molecules encoding the VH and VL are operably linked to the GPDH promoter and growing the yeast host cells in the presence of glycerol for a time sufficient to produce the capture moiety on the surface of the yeast host cells 12 of 13 Case No.:GFI-BIO-0034-US-CNTApplication No: 16/150,674and then growing the yeast cells in a medium that lacks glycerol but contains dextrose to produce yeast host cells in which the immunoglobulins expressed in the yeast host cells are captured by the capture moiety on the surface of the yeast host cells. 
	Response to Arguments
	The species of promoter for the ‘339 reference anticipate or render obvious the generic first and second regulatable promoters of the instant claims. MPEP 2131.02.

	Applicants allege the instant claimed method of producing yeast host cells that produce immunoglobulins having VH domains, that are fused to Fc domains, and VL domain that are fused to constant regions, and having antigen binding sites with binding specificity for antigens of interest, wherein the heavy chain lacks an asparagine at position 297 and, therefore, lacks an N-glycan comprising a MansGlcNac2 structure.
	Response to Arguments
	The specification of the ‘339 reference teaches the following as regards mutating the position for Asp297:
    PNG
    media_image3.png
    265
    1152
    media_image3.png
    Greyscale

	The rejection is maintained.
New Grounds for Objection
Claim Objections
12.	Claims 18-19 and 25 are objected to because of the following informalities:
	a) Claims 18-19 recite “the binding moiety” which for purposes of consistency with amended Claim 25 and Claim 11 should recite “the capture moiety.”
	b) Claims 18 and 25 recite “the Fc region” and which for purposes of consistency with Claim 11 should recite “the Fc domain” (see element (a)).
Appropriate correction is required.

New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

13.	Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 18 is drawn to the phrase “the binding moiety binds to the Fc region of the immunoglobulin” whilst Claim 11 (a)(i) recites “a capture moiety comprising a yeast or filamentous fungus cell surface anchoring protein fused to a moiety that binds to an immunoglobulin heavy chain Fc domain.”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description/ New Matter
14.	Claims 11-12, 14-15, 17-20, 25, and 27-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The method in generic Claim 11 has been discussed, considered and amended for steps (a), (b), (c) and (d) as record in the instant prosecution proceeding.
	Now Applicants have introduced a new limitation to recite in element (a) “an Fc domain in which the asparagine at position 297 of the Fc domain is replaced by any other amino acid to provide an Fc that lacks N-glycosylation at position 297…” If the ordinary artisan were to search the specification for a method encompassing the instant claimed steps as whole, there would necessarily be a different outcome in that finding.
	The specification teaches different method steps that should be followed or practiced where the Asp position is removed or deleted from the heavy chain Fc domain as follows:
“In embodiments that express whole antibodies, the nucleic acid molecule encoding the 
antibody or heavy chain fragment thereof is modified to replace the codon encoding an 
asparagine residue at position 297 of the molecule (the glycosylation site) with a codon encoding any other amino acid residue. Thus, the antibody that is produced in the host cell is not 5glycosylated. In this embodiment, the host cell displaying the heavy chain library is mated to the host cell displaying the light chain library and the resulting combinatorial library is screened as taught herein. Because the antibodies lack N-glycosylation, the non-human yeast N-glycans of the host cell which might interfere with antibody affinity for a desired antigen are not present on the recombinant antibodies. Cells producing antibodies that have desired affinity for an antigen10 of interest are selected. The nucleic acid molecules encoding the heavy and light chains of the antibody thereof are removed from the cells and the nucleic acid molecule encoding the heavy chain is modified to reintroduce an asparagine residue at position 297. This enables appropriate human-like glycosylation at position 297 of the antibody or fragment thereof when the nucleic acid molecule encoding the antibody thereof is introduced into a host cell that has been15 engineered to make glycoproteins that have hybrid or complex N-glycans as discussed previously.”

	The ordinary artisan would appreciate that there is no mention of mating separate host cell libraries each comprising different genes encoding different structures: a host cell comprising the mutated Asp codon being exclusive of a heavy chain library and a host cell being exclusive of a light chain library, for the instant claim set. The limited disclosure in the specification for this aspect of the invention (and this limitation) does not address the relationship between the heavy and light chains, e.g., are they cognate pairs or is this a diversification strategy using a common light chain?
Still further, that any amino acid can be introduced into the Asp position of the heavy chain to avoid host cell glycosylation of that residue, does not even contemplate what the result would be of introducing a cysteine or any residue with a free thiol group to the success of providing proper pairwise assembled heavy and light chains. Liu (see PTO 892 form) teaches the potential effects of free thiols on the performance of Ig antibodies as follows:

    PNG
    media_image4.png
    432
    471
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    370
    478
    media_image5.png
    Greyscale
So unless the substitution is monitored for the creation of free thiols, then the result may be potentially destabilizing in the formation of a complete antibody by this method. USPNs 8877686, 9260712 and 8067339 teach “In embodiments that express whole antibodies or the Fc region of an antibody heavy chain (e.g., Fab fragments), the nucleic acid molecule encoding the antibody or heavy chain fragment thereof is modified to replace the codon encoding an asparagine residue at position 297 of the molecule (the glycosylation site) with a codon encoding any other amino acid residue. Common replacements include but are not limited to alanine, glutamine, and aspartate.”
Finally, when the host cells have been mated under the teaching disclosure for this particular method, are the first and second regulatable promoters the same as those in the instant method steps? From the limited disclosure in the specification, it is not at all clear that the instant claimed steps are relevant much less could be practiced where there is no mating aspect recited in the method claims for a heavy chain mutated at the Asp position, and that would yield the intended product outcome.
MPEP 706.03(m) states in part "New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04 to § 608.04(c). See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP § 2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter.”

Conclusion
15.	No claims are allowed.
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643